Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 1 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 2 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 3 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 4 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 5 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 6 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 7 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 8 of 14
Case 20-17713-CMG   Doc 22    Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                             Document     Page 9 of 14
Case 20-17713-CMG   Doc 22 Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                          Document     Page 10 of 14
Case 20-17713-CMG   Doc 22 Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                          Document     Page 11 of 14
Case 20-17713-CMG   Doc 22 Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                          Document     Page 12 of 14
Case 20-17713-CMG   Doc 22 Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                          Document     Page 13 of 14
Case 20-17713-CMG   Doc 22 Filed 11/17/20 Entered 11/17/20 16:16:31   Desc Main
                          Document     Page 14 of 14
